283 So. 2d 448 (1973)
In re PASQUALE FOOD COMPANY, INC., a corporation
v.
L & H INTERNATIONAL AIRMOTIVE, INC., a corporation.
Ex parte Pasquale Food Company, Inc., a corporation.
SC 512.
Supreme Court of Alabama.
September 27, 1973.
MacBeth Wagnon, Jr., Birmingham, for petitioner.
C. Lee Reeves, Birmingham, for respondent.
HARWOOD, Justice.
Petition of Pasquale Food Company, Inc., a Corp., for Writ of Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Pasquale Food Co., Inc., a Corp. v. L & H International Airmotive, 51 Ala.App. ___ 283 So. 2d 438.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and FAULKNER, JJ., concur.